Citation Nr: 1101362	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-24 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1. Entitlement to service connection for a low back disorder to 
include as secondary to service-connected disability.

2. Entitlement to an increased evaluation for residuals of a 
stress fracture of the left femoral neck, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1980 to 
October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of her claim.  
A complete transcript is of record.  In January 2010, the Board 
remanded this claim for additional development.  The case has 
been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that she is afforded every possible 
consideration.  

Regarding the issues on appeal, the Board previously remanded the 
claim to obtain additional information to ensure that the claims 
file contained all available records and to have the Veteran 
examined.  The Board mandated that the Veteran be evaluated under 
clearly specified conditions and the Board directed that specific 
questions be answered by the examiners regarding the disorders on 
appeal.  Review of the file reveals that the mandates presented 
by the Board were not followed or addressed.   A remand of this 
claim is necessary to ensure compliance with the prior Board 
remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

As noted in the Board's previous remand, the Veteran seeks 
service connection for a low back disability to include as 
secondary to service connected disability.  She has testified 
that the back disorder is due to her service-connected left hip 
disorder as well as that it is related to the inservice hip 
injury and she has also testified that her back disorder is 
aggravated by the service-connected hip disorder.  She was 
examined by VA in January 2006. The examiner concluded that the 
Veteran's lumbar spine disorder diagnosed as osteoarthritis of 
the lumbar spine is not likely related to her hip disease. 
However, the examiner did not address whether the back disorder 
is aggravated by the service connected left hip disorder. Once VA 
undertakes the effort to provide an examination, an adequate one 
must be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

It was noted that the Veteran also is claiming that a higher 
rating is warranted for her service connected left hip disorder, 
currently evaluated as 10 percent disabling under DC 5255 and 
that the record reflects that she was last examined by VA in 
November 2008.  The examiner reported that X-rays were normal; 
however prior X-rays have shown arthritis.  (See, VA X-rays of 
January 2006).  Additionally, the Veteran has complained of 
functional limitations due to weakness, fatigue, and pain.  She 
has testified that she has atrophy of her muscles due to her hip 
disorder. Yet the November 2008 examiner did not make any 
findings with respect to functional limitations.  The Veteran 
noted during her hearing before the undersigned that her hip 
disability had worsened since her last VA examination.  The 
United States Court of Appeals for Veterans Claims has held that 
when a Veteran alleges that a service-connected disability has 
worsened since he or she was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
The Board noted that the appellant requested that if she were to 
be scheduled for an examination, she not be examined by the VA 
examiner who previously examined her.  

The case was remanded by the Board; however as pointed out by her 
representative, there is no record in the file to show that she 
was scheduled for and/or underwent the requested VA examinations 
and no supplemental statement of the case was issued.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The appellant is hereby notified that it is her responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to be 
conducted by a specialist in orthopedics, 
who has not previously examined the Veteran 
in order to determine the nature and 
severity of the left hip disability and to 
offer an opinion as to the etiology of the 
Veteran's low back disorder.  All indicated 
testing should be conducted, including X-
rays.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
report should state that it has been 
reviewed.

As to the left hip disorder, the examiner 
should record pertinent medical complaints, 
symptoms, and clinical findings, including 
specifically active and passive range of 
motion in degrees.  The examination report 
must specifically state that a goniometer 
was used to obtain the range of motion 
measurements.  The examiner should also 
comment on the functional limitations, if 
any, caused by the Veteran's service-
connected left hip disorder in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  It 
is requested that the examiner indicate if 
the service-connected disorder causes 
weakened movement, excess fatigability, and 
incoordination, and if so, the severity of 
these manifestations, to include the effect 
if any or her ability to perform average 
employment in a civil occupation.  If the 
severity of these manifestations cannot be 
quantified, the examiner should so 
indicate.

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service- connected disability, the 
presence or absence of changes in condition 
of the skin indicative of disuse due to the 
service-connected disability, or the 
presence or absence of any other objective 
manifestation that would demonstrate disuse 
or functional impairment due to pain 
attributable to the service-connected 
disability.

As to the lumbar spine disorder, the 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the lumbar 
spine disorder is due to or aggravated by 
the service connected left hip disorder.  
Complete rationale must be provided.  

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, the 
claims should be readjudicated.  If any 
benefit sought is not granted, the Veteran 
and her representative should be furnished 
an appropriate supplemental statement of 
the case that includes discussion all 
evidence obtained since the issuance of the 
March 2009 supplemental statement of the 
case, and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


